Case 1:18-cv-01880-SKC Document 46 Filed 09/03/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-1880-SKC

UNITED STATES OF AMERICA,

              Plaintiff,

v.

1.   11787 PLEASANT VIEW RIDGE, LONGMONT, COLORADO,
2.   $14,996.00 IN UNITED STATES CURRENCY,
3.   9032 SHENANDOAH AVENUE, FIRESTONE, COLORADO,
4.   5808 WEST CONSERVATION DRIVE, FREDERICK, COLORADO,
5.   $2,600.00 IN UNITED STATES CURRENCY,

              Defendants.


                           STATUS REPORT – SEPTEMBER 3, 2021


       COMES NOW the United States of America (the “United States”), by and through

Acting United States Attorney Matthew T. Kirsch and Assistant United States Attorney

Tonya S. Andrews, and pursuant to Judge Crews’ Order dated August 31, 2021, hereby

files a status report, stating the following:

       1.     On July 25, 2018, the United States filed a Verified Complaint for

Forfeiture In Rem against the defendant assets. The complaint was filed under

restriction because revealing the facts contained therein could jeopardize the on-going

investigation. (Doc. 3).

       2.     On April 3, 2020, believing there was no longer a risk to the investigation,

the United States moved to un-restrict the case and all related documents. (Doc. 21).
Case 1:18-cv-01880-SKC Document 46 Filed 09/03/21 USDC Colorado Page 2 of 3




On April 3, 2020, the Court granted the United States’ Motion to Unrestrict Documents.

(Doc. 22).

       3.     On April 14, 2020, the United States filed a motion to substitute defendant

11787 Pleasant View Ridge for $90,576.60 in United States currency, and defendant

9032 Shenandoah Avenue for $374,462.43 in United States currency. (Doc. 23). On

October 23, 2020, the Court granted the motion. (Doc. 38).

       4.     On April 20, 2020 and August 13, 2020, the United States sent Notice of

Complaint for Forfeiture and Second Notice of Complaint for Forfeiture to all known

interested parties, via regular and certified mail. (Docs. 24 and 31).

       5.     On June 15, 2020, claimant Qi Yang, through counsel Kimberly A.

Bruetsch, filed a claim asserting their interest in substitute asset $90,576.60 in United

States currency, which was derived from the sale of defendant 11787 Pleasant View

Ridge. (Doc. 26).

       6.     On June 15, 2020, claimant Tung Fai Wong, through counsel Harvey A.

Steinberg, filed a claim asserting their interest in substitute asset $374,462.43 in United

States currency, which was derived from the sale of defendant 9032 Shenandoah

Avenue. (Doc. 27).

       7.     On September 21, 2020, claimant Moran Yang, through counsel Jeralyn

E. Merritt, filed a claim asserting their interest in defendant 5808 West Conservation

Drive. (Doc. 33).
Case 1:18-cv-01880-SKC Document 46 Filed 09/03/21 USDC Colorado Page 3 of 3




      8.     On December 7, 2020, a Default and Final Order of Forfeiture for Certain

Defendant Assets entered, forfeiting to the United States, defendant $14,996.00 in

United States currency and defendant $2,600.00 in United States currency. (Doc. 43).

      9.     The United States has been in contact with all parties in this case and has

also sent a proposed settlement agreement to all parties. The parties remain in current

settlement negotiations.

      10.    Further, on September 2, 2021, after this Court’s request for a status

report, the United States reached out to counsel on their position on wanting additional

time to finalize settlement discussions or asking the Court for a scheduling conference

at this time. Each claimant, through counsel, requested additional time to engage in

settlement discussions on their respective claims. Accordingly, the United States would

request additional time to attempt to settle these claims and does not request a

Scheduling Conference at this time.

      DATED this 3rd day of September 2021.

                                          Respectfully submitted,

                                          MATTHEW T. KIRSCH
                                          Acting United States Attorney

                                          By: s/ Tonya S. Andrews
                                          Tonya S. Andrews
                                          Assistant United States Attorney
                                          United States Attorney's Office
                                          1801 California Street, Ste. 1600
                                          Denver, CO 80202
                                          Telephone: (303) 454-0100
                                          Fax: (303) 454-0402
                                          Email: tonya.andrews@usdoj.gov
                                          Attorney for the United States
